UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): September 9, 2016 FELLAZO CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 333-208237 30-0840869 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 8th Floor, Wisma Huazong, Lot 15285, 0.7km Lebuhraya Sungai Besi, 43300 Seri Kembangan, Selangor, Malaysia. (Address of principal executive offices) +603-8955 9855 (Registrant's telephone number, including area code) Str. Malina-Mica, nr 68/11-419, Chisinau, Republic of Moldova, 2025 (Former Name or former address if changed from last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.01 Changes in Control of Registrant. On September 9, 2016, a s a result of a private transaction, the control block of voting stock of Fellazo Corp. (the “C ompany
